Case 3:16-md-02738-FLW-LHG Document 15427 Filed 10/26/20 Page 1 of 8 PageID: 121277




    Susan M. Sharko                                          Faegre Drinker Biddle & Reath LLP
    Partner                                                  600 Campus Drive
    susan.sharko@faegredrinker.com                           Florham Park, New Jersey 07932
    973-549-7350 direct                                      +1 973 549 7000 main
                                                             +1 973 360 9831 fax




    October 26, 2020


    VIA ECF
    Honorable Freda L. Wolfson, Chief Judge
    United States District Court- District of NJ
    Clarkson S. Fisher Building & U.S. Courthouse
    402 East State Street, Court Room 5E
    Trenton, NJ 08608

    Re: In re: Johnson & Johnson Talcum Powder Products Marketing,
        Sales Practices and Products Liability Litigation - MDL 2738

    Dear Chief Judge Wolfson:
           Please accept this letter in further support of defendants Johnson &
    Johnson and Johnson & Johnson Consumer Inc.’s Motions to Dismiss for
    failure to comply with the Court’s May 15, May 26, June 4, September 17,
    and September 19, 2020 Orders (“the Orders”) regarding case-specific
    discovery for Stage One discovery pool cases.

    1.        Cases in Which Deficiencies Have Been Resolved.

          Plaintiffs in the Winkler obo Sullivan (3:18-cv-16103), Welch obo
    Wasial (3:19-cv-17838), and Richard (3:18-cv-10712) matters have now
    resolved the discovery deficiencies that are the subject of defendants’
    motions to dismiss. As plaintiffs are now in compliance with the Orders,
    defendants hereby withdraw the motion as to these cases only.




    ACTIVE.125410998.01
Case 3:16-md-02738-FLW-LHG Document 15427 Filed 10/26/20 Page 2 of 8 PageID: 121278



    Honorable Freda L. Wolfson,
                                            -2-                         October 26, 2020
    Chief Judge


    2.      Cases Which Remain Deficient.

           Of the 55 plaintiffs subject to defendants’ motions to dismiss, 12
    plaintiffs have failed to comply with the Orders yet oppose dismissal. These
    plaintiffs fall into three general categories: (1) cases in which plaintiff cannot
    be located; (2) cases in which there is no sufficient explanation as to why the
    discovery remains deficient; and (3) cases in which plaintiff is deceased, the
    discovery remains deficient, and there has been no attempt to substitute an
    estate representative.

           The Orders are clear – failure to produce the required discovery or to
    provide a satisfactory explanation of why the discovery cannot be produced
    will result in the case being dismissed with prejudice. See September 17,
    2020 Order [Doc. No. 14728]; September 17, 2020 Order [Doc. No. 14729];
    September 19, 2020 Order [Doc. No. 14749.] All twelve cases should be
    dismissed with prejudice.

            A.       Legal Argument
           Dismissal with prejudice for failure to comply with MDL case
    management orders like this Court’s May 15, May 26, June 4, September
    17, and September 19, 2020 Orders has long been held to be appropriate.
    See, e.g., In re Asbestos Prods. Liab. Litig. (No. IV), 718 F.3d 236 (3d Cir.
    2013); In re Vioxx Prods. Liab. Litig., 557 F. Supp. 2d 741, 743-44 (E.D. La.
    2008), aff’d, 388 F. App’x 391, 397 (5th Cir. 2010). Recently, in upholding
    the dismissal of plaintiffs who failed to comply with the MDL court’s orders in
    In re Taxotere (Docetaxel) Products Liability Litigation, 966 F.3d 351 (5th Cir.
    2020), the Fifth Circuit observed, “[w]e have explained that the complexity of
    managing an MDL necessitates a standard that gives district courts greater
    flexibility to dismiss a Plaintiff for a discovery violation.” Id. at 358 (citing In
    re Deepwater Horizon (Berrera), 907 F.3d 232, 235 (5th Cir. 2018) (per
    curiam) (“There is a special deference required in the context of an MDL”));
    see also 966 F.3d at 359 (citing In re Asbestos Prods. Liab. Litig. (No. IV),
    718 F.3d at 248; In re Fannie Mae Sec. Litig., 552 F.3d 814, 822 (D.C. Cir.
    2009)).

          In affirming the dismissals in In re Taxotere, the Fifth Circuit applied
    “the Deepwater Horizon two-factor test [that] helps animate the goals of strict


    ACTIVE.125410998.01
Case 3:16-md-02738-FLW-LHG Document 15427 Filed 10/26/20 Page 3 of 8 PageID: 121279



    Honorable Freda L. Wolfson,
                                           -3-                        October 26, 2020
    Chief Judge


    enforcement and efficient management by making it easier for district courts
    to dismiss non-complying Plaintiffs in MDLs.” Id. at 359; see Berrera, 907
    F.3d at 34; In re Deepwater Horizon (Park Nat’l Corp.), 805 F. App’x 262,
    265 (5th Cir. 2020) (per curiam). The two factors identified in Deepwater
    Horizon are (1) whether there is “a clear record of delay or contumacious
    conduct by the plaintiff” and (2) whether “lesser sanctions” would serve “the
    best interests of justice.” Id. at 358. The test articulated in Deepwater
    Horizon in the MDL context is in line with the six Poulis factors applied by
    courts in the Third Circuit, which are: (1) the extent of the party's personal
    responsibility; (2) the prejudice to the adversary caused by the failure to meet
    scheduling orders and respond to discovery; (3) a history of dilatoriness; (4)
    whether the conduct of the party or the attorney was willful or in bad faith; (5)
    the effectiveness of alternative sanctions other than dismissal; and (6) the
    meritoriousness of the claim or defense. Poulis v. State Farm Fire and
    Casualty Company, 747 F.2d 863, 868 (3d Cir.1984). Here, under both
    Poulis and Deepwater Horizon, dismissal of plaintiffs’ claims with prejudice
    is warranted.

           First, dismissal with prejudice is warranted and appropriate because
    there is a well-developed record of delay. Each of the twelve plaintiffs who
    now oppose dismissal have received multiple extensions and still have not
    come into compliance with the Orders by producing the basic discovery
    needed for the prosecution and the defense of their cases. In In re Taxotere,
    the Fifth Circuit upheld dismissal of a case after plaintiffs had a five-month
    delay in complying with the MDL court’s orders. Taxotere, 966 F.3d at 360
    (citing In re Guidant Corp. Implantable Defibrillators Prods. Liab. Litig. 496
    F.3d 863, 867 (8th Cir. 2007) (quoting In re PPA Prods. Liab. Litig., 460 F.3d
    1217, 1229 (9th Cir. 2006)) (“Though a delay of five months might be
    ‘insignificant’ in some contexts, ‘administering cases in multidistrict litigation
    is different from administering cases on a routine docket.’”). Dismissals by
    MDL courts on similar delays have been upheld, including by the Fifth Circuit.
    Barrera, 907 F.3d at 234 (finding delay where Plaintiffs failed to submit wet-
    ink signatures for several months after deadline); Park Nat’l Corp., 805 F.
    App’x at 265 (finding clear record of delay where plaintiffs were non-
    compliant for two months); see also, e.g., Dzik v. Bayer Corp., 846 F.3d 211,
    216 (7th Cir. 2017) (affirming MDL court’s dismissal for failure to comply with
    discovery order in YAZ/Yasmin MDL); In re Avandia Marketing, Sales


    ACTIVE.125410998.01
Case 3:16-md-02738-FLW-LHG Document 15427 Filed 10/26/20 Page 4 of 8 PageID: 121280



    Honorable Freda L. Wolfson,
                                           -4-                        October 26, 2020
    Chief Judge


    Practices & Prods. Liab. Litig., 687 F. App’x 210 (3d Cir. 2017) (affirming
    MDL court’s dismissal for failure to comply with an order in Avandia MDL
    requiring future plaintiffs to provide an expert report); Freeman v. Wyeth, 764
    F.3d 806, 809–10 (8th Cir. 2014) (affirming MDL court’s dismissal of claims
    for failure to provide medical authorizations in hormone therapy MDL); In re
    Guidant Corp. Implantable Defibrillators Prods. Liab. Litig., 496 F.3d 863,
    866–68 (8th Cir. 2007) (affirming MDL court’s dismissal of claims for failure
    to comply with discovery orders in implantable defibrillators MDL). Plaintiffs’
    now months-long delay here is in line with the delay of the plaintiffs in In re
    Taxotere, and Poulis factors one through four, and the first Deep Water
    Horizon factor, clearly are satisfied.
            Second, no lesser sanction would achieve the ends of justice. See
    Berrera, 907 F.3d at 236. Plaintiffs have received multiple extensions but
    still have not complied with the Orders. “Providing Plaintiff with a second or
    third chance” is itself “a lenient sanction, which when met with further default,
    may justify the ultimate sanction of dismissal with prejudice.” Taxotere, 966
    F.3d at 260 (citing Callip v. Harris Cty. Child Welfare Dept., 757 F.2d 1513,
    1521 (5th Cir. 1989) (per curiam). That ultimate sanction is warranted here
    because plaintiffs have already had ample opportunity to comply and have
    failed to do so.
           This basic discovery – a fully complete and verified Plaintiff Profile
    Form (“PPF”), core medical records, and a signed medical authorization for
    collection of records – are of critical importance in this case. If a PPF is not
    properly verified, defendants have no idea what is true and what is not (i.e.,
    Poulis factor six) and, without a properly executed medical authorization, we
    cannot order the records required to evaluate the case. As to the deficient
    PPF responses, many of these questions are pivotal and all were negotiated
    by the parties, some word by word. The deal was 100%, not 95% -- plaintiffs
    cannot pick and choose which questions to answer and which to leave blank.
    Plaintiffs’ failure to provide this discovery has deprived defendants of their
    ability to defend the cases.

          These cases cannot move forward and be prepared for trial without the
    basic and key discovery that plaintiffs have repeatedly failed to produce.




    ACTIVE.125410998.01
Case 3:16-md-02738-FLW-LHG Document 15427 Filed 10/26/20 Page 5 of 8 PageID: 121281



    Honorable Freda L. Wolfson,
                                              -5-                      October 26, 2020
    Chief Judge


    When, as here, due process is afforded and plaintiffs continue to fail to
    comply with the Orders, the cases must be dismissed with prejudice.
            i.       Cases in which plaintiff cannot be located.

          Plaintiffs in the Sara Walker (3:16-cv-08963), Porter obo Hill (3:18-cv-
    15598), and Feldman (3:20-cv-01339) matters continue to be out of
    compliance with the Orders. Apparently this is because, after many months,
    the plaintiffs still cannot be found by their counsel.
         As the Court observed during the September 15, 2020 status
    conference, the fact that counsel cannot find plaintiff is not a valid excuse for
    non-compliance, and there is no reason to believe that the clients will ever
    be found. Plaintiffs’ counsels’ requests for further extensions should be
    denied and the cases dismissed with prejudice.

            ii.      Cases in which no sufficient explanation is offered as to why the
                     Court-ordered discovery remains deficient.

          In each of the following three cases, despite multiple extensions and
    further orders directing compliance, plaintiffs have not met their Court-
    ordered discovery obligations, nor have they provided a sufficient
    explanation for the delay.
                     1.   Maclin obo Justice (3:18-cv-00333)

          The case remains deficient for failure to submit any core records.
    Apparently this is because, despite filing this case in 2018 and knowing of
    her discovery obligations since June, plaintiff only just attempted to order
    records last month. Lack of due diligence is not an excuse for non-
    compliance. The case should be dismissed with prejudice.

                     2.   Freeman (3:17-cv-13814)

            The PPF remains unverified and materially deficient for failure to
    answer 10 questions, including the names of healthcare providers and
    facilities related to plaintiff’s alleged ovarian cancer treatment, and plaintiff
    has not produced a signed medical authorization. Plaintiff offers no
    explanation for the delay and the case should be dismissed with prejudice.


    ACTIVE.125410998.01
Case 3:16-md-02738-FLW-LHG Document 15427 Filed 10/26/20 Page 6 of 8 PageID: 121282



    Honorable Freda L. Wolfson,
                                              -6-                      October 26, 2020
    Chief Judge


                     3.   Cambria obo Cambria (3:17-cv-11175)

         The PPF remains materially deficient for failure to respond to Question
    No. 8. Without further explanation as to why this deficiency remains, the
    case should be dismissed with prejudice.

            iii.     Cases in which the plaintiff is deceased.

           In each of the following six cases, despite multiple extensions and
    further orders directing compliance, plaintiffs still have failed to meet their
    Court-ordered discovery obligations. Apparently, this is because the named
    plaintiffs passed away anywhere between nine months and two years ago
    and counsel only now has attempted to locate a next of kin.

          Discovery deficiencies aside, no suggestions of death or motions for
    substitution of party have been filed in any of the six cases as required by
    Federal Rule of Procedure 25(a)(1). Without a proper plaintiff to advance
    decedents’ claims, the lawsuits are moot and should be dismissed. See Fed.
    R. Civ. P. 17. Under these circumstances, dismissals with prejudice are the
    appropriate remedy. In the unlikely event that an estate obtains the legal
    status to pursue prosecution, it may seek relief under Rule 60(b), which
    allows a party relief from a final judgment, order or proceeding, within one
    year, where there has been “mistake, inadvertence, surprise or excusable
    neglect.” Fed. R. Civ. P. 60(b)(1).

            The six cases which fall into this third category are as follows:

                     1.   Karen White (3:19-cv-21555)
         Plaintiff passed away 9 months ago in January 2020. The case
    remains deficient for failure to submit any core records. The PPF verification
    and medical authorization are not signed by a court-appointed estate
    representative and are therefore unusable.

                     2.   Walker obo Walker (3:19-cv-05458)

          The estate representative plaintiff passed away more than two years
    ago in June 2018. The case remains deficient for failure to submit supporting



    ACTIVE.125410998.01
Case 3:16-md-02738-FLW-LHG Document 15427 Filed 10/26/20 Page 7 of 8 PageID: 121283



    Honorable Freda L. Wolfson,
                                            -7-                   October 26, 2020
    Chief Judge


    documents as the PPF verification and medical authorization are not signed
    by a court-appointed estate representative and are therefore unusable.

                     3.   Mall (3:18-cv-13486)

          Plaintiff passed away more than two years ago in September 2018.
    The PPF remains materially deficient. The PPF verification and medical
    authorization are not signed by a court-appointed estate representative and
    are therefore unusable.

                     4.   Harris obo Harris (3:17-cv-01502)

           The estate representative is now deceased and counsel cannot locate
    the next of kin. The PPF remains unverified and materially deficient and
    plaintiff has not produced a signed medical authorization.

                     5.   Crumpton (3:18-cv-11058)

          Plaintiff passed away one year ago in October 2019. The PPF remains
    unverified and materially deficient. The medical authorization is not signed
    by a court-appointed estate representative and is therefore unusable.

                     6.   Brundidge (3:18-cv-15736)

         Plaintiff passed away 9 months ago in January 2020. The PPF
    remains materially deficient. The PPF verification and medical authorization
    are not signed by a court-appointed estate representative and are therefore
    unusable
    ***

         For these reasons and the reasons set forth in defendants’ moving
    papers, defendants respectfully request that plaintiffs’ complaints be
    dismissed with prejudice pursuant to Rule 41(b). Thank you for your
    consideration of this matter.




    ACTIVE.125410998.01
Case 3:16-md-02738-FLW-LHG Document 15427 Filed 10/26/20 Page 8 of 8 PageID: 121284



    Honorable Freda L. Wolfson,
                                         -8-                        October 26, 2020
    Chief Judge


                                          Respectfully submitted,

                                          /s/ Susan M. Sharko
                                          Susan M. Sharko
                                          FAEGRE DRINKER BIDDLE
                                           & REATH LLP
                                          600 Campus Drive
                                          Florham Park, NJ 07932
                                          Telephone: 973-549-7350
                                          Facsimile: 973-360-9831
                                          E-mail: susan.sharko@faegredrinker.com

                                          Attorneys for Defendants Johnson &
                                          Johnson and Johnson & Johnson
                                          Consumer Inc.

    cc:     All Counsel of Record (via ECF)




    ACTIVE.125410998.01
